Citation Nr: 1702893	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO. 13-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to December 1953, and from December 1961 to March 1962. The Veteran died in 2009, and the Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Appellant's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran died from cardiopulmonary arrest due to underlying congestive heart failure (CHF) and chronic obstructive pulmonary disease (COPD). The Veteran had no service-connected disorders and the Appellant does not contend that these conditions are due to service. Instead, the Appellant contends that the Veteran's service-connected left foot disability significantly hindered his mobility, which ultimately predisposed or hastened the development of the chronic diseases that led to his death. In support of her contention, the Appellant submitted two statements from the Veteran's private physicians. While the statements are favorable to the Appellant, they are insufficient on their own to establish service connection for the cause of the Veteran's death as they do not establish that the Veteran's left foot disability contributed materially or substantially in producing or hastening the Veteran's death. However, in light of the evidence provided by the Appellant, a VA medical opinion is needed to adjudicate this appeal. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Appellant and request the appropriate release(s) to obtain all available private medical records pertaining to treatment of the Veteran from Dr. R. Mott and any other additional pertinent private medical records.

Associate all records obtained with the claims file. If any identified records are unavailable or cannot be obtained, inform the Appellant and her representative and give her an opportunity to submit such information.

2. After the passage of a reasonable period of time or upon the Appellant's response, refer the case to an appropriate VA examiner for a medical opinion regarding the cause of the Veteran's death in relation to his service-connected left foot disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.

Based upon a review of the relevant evidence, the VA examiner should offer the following opinion:

Did the Veteran's left foot disability contribute materially or substantially in producing or hastening the Veteran's death?

The VA examiner is advised that in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinion. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Upon VA examination in January 2003, the Veteran reported left foot pain and numbness. The Veteran reported being limited in walking tolerance to less than 10 minutes and in need of a walker for assisted ambulation, but the VA examiner attributed these symptoms to a recent left knee surgery rather than the left foot disability. Following examination, the VA examiner attributed a loss of left ankle mobility and presence of arthritic changes to the cold weather injury, but opined that the numbness was more likely due to the Veteran's diabetes. 

*A September 2009 private emergency department record reflects that the Veteran had a medical history significant for "paralysis of his left foot secondary to an injury in the Korean War."

*The November 2009 death certificate lists cardiopulmonary arrest as the immediate cause of death, and CHF and COPD as underlying causes of death. 

*In a June 2010 statement, the Veteran's private physician indicated that the Veteran had a long and complex medical history with multiple hospital admissions prior to his death. The physician indicated that with each admission, the Veteran became progressively weaker and eventually led to admission to a skilled nursing facility. The physician identified the following medical conditions: progressive weakness, malnutrition, type II diabetes mellitus with hypoglycemic episodes leading to episodes of loss of consciousness, hypertension, gastroesophageal reflux disease, hypothyroidism, depression, overactive bladder, hypertension, CHF, COPD, chronic back pain, osteoarthritis, chronic kidney disease, atrial fibrillation, prostate cancer, and deep vein thrombosis. The physician further noted leg weakness, and opined that "it is believed that some of these problems may have been acquired during his years of service and sustaining a cold weather injur[y] during his participation in the Military."

*In a separate June 2010 statement, a different private physician indicated that the Veteran was admitted to a skilled nursing facility due to severe weakness and malnutrition; however, the Veteran's condition did not improve and he was discharged to home for end-of-life care. The physician further indicated that "the conditions of severe weakness and malnutrition were similar to the conditions that [the Veteran] suffered from while in the service....It appears that his death was an exacerbation of his permanent disability and therefore service related."

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

3. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




